[Cite as Washington v. Geico Ins. Co., 2014-Ohio-4375.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100527




                            CANDACE WASHINGTON
                                                           PLAINTIFF-APPELLANT

                                                     vs.

               GEICO INSURANCE COMPANY, ET AL.
                                                           DEFENDANTS-APPELLEES




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-12-796511

        BEFORE: Keough, J., Rocco, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                          October 2, 2014
ATTORNEYS FOR APPELLANT

A. Scott Fromson
A. Scott Fromson Attorney at Law
32125 Solon Road
Solon, Ohio 44139

Randy J. Hart
Randy J. Hart, L.L.P.
23600 Commerce Park
Beachwood, Ohio 44122

ATTORNEYS FOR APPELLEES

Larry C. Greathouse
Richard C. Rezie
Steven D. Strang
Gallagher Sharp
Bulkley Building, Sixth Floor
1501 Euclid Avenue
Cleveland, Ohio 44115-2108
KATHLEEN ANN KEOUGH, J.:

       {¶1} Plaintiff-appellant, Candace Washington, appeals the trial court’s decision

granting judgment in favor of GEICO Insurance Company.

       {¶2} In 2011, Washington was injured in a hit-and-run accident while riding as a

passenger in an automobile driven by Bonita Burse. At the time of the accident, Burse

had an automobile insurance policy through GEICO, which included coverage for

uninsured/underinsured motorists (“UM/UIM”).

       {¶3} In 2013 and after being denied coverage under Burse’s policy, Washington

filed suit against GEICO seeking a declaratory judgment that she is entitled to recover

under Burse’s policy.

       {¶4} Washington moved for summary judgment, contending that Burse’s policy

provided coverage for the policy holder and their “passengers” in UM/UIM claims.

Accordingly, because she was injured in a hit-and-run accident while riding as a

passenger in a car that was driven by a GEICO insured, Washington argues that she is

entitled to coverage under the UM/UIM section of Burse’s policy. GEICO opposed

Washington’s motion contending that Washington does not fall under the definition of

“insured” in the UM/UIM section of the policy; therefore, she is not entitled to coverage.

       {¶5} The trial court denied Washington’s motion for summary judgment ruling

that Washington “was not a party to the contract and by the terms of this contract, was

excluded from coverage.” The trial court subsequently declared judgment in favor of
GEICO.

       {¶6} Washington now appeals, asserting two “statements of assignment of error”;

however, we construe these “statements” to raise one assignment of error — that the trial

court erred in granting judgment in favor of GEICO. Specifically, she contends that

because the UM/UIM section of Burse’s insurance policy contains an ambiguity

regarding coverage for “passengers,” the ambiguity should be construed strictly against

GEICO and judgment was therefore improper.

       {¶7} “[A]n appellate court reviewing a declaratory-judgment matter should apply

an abuse-of-discretion standard in regard to the trial court’s holding concerning the

appropriateness of the case for declaratory judgment, * * * and should apply a de novo

standard of review in regard to the trial court’s determination of legal issues in the case.”

Arnott v. Arnott, 132 Ohio St. 3d 401, 2012-Ohio-3208, 972 N.E.2d 586, ¶ 1. With this

standard in mind, we review the decision of the trial court.

       {¶8} Section IV of the GEICO insurance policy governs UM/UIM coverage.

The heading of that section provides:

       SECTION IV — UNINSURED AND UNDERINSURED MOTORISTS
       COVERAGE — Protection For You and Your Passengers For Injuries
       Caused By Uninsured and Hit-And-Run Motorists

(Emphasis added). Washington contends that because the heading in this section uses

the words “your passengers,” all passengers riding in the driver’s automobile are entitled

to coverage for purposes of UM/UIM coverage.

       {¶9} However, the language of the policy itself provides that only “insureds” are
entitled to coverage under the UM/UIM portion of the policy. In the section “Losses We

Pay,” the policy expressly states: “Under the Uninsured and Underinsured Motorists

Coverage we will pay damages for bodily injury cause by accident which the insured is

legally entitled to recover from the owner or operator of an uninsured or underinsured

motor vehicle or hit-and-run motor vehicle * * *.” Furthermore, under “Exclusions —

When Section IV Does Not Apply,” the policy expressly excludes coverage for

individuals who are not “insureds” — “9. We do not cover any person suffering bodily

injury, who is not an insured under the policy.”

       {¶10} The policy defines an “insured” for purposes of UM/UIM coverage:

       3. Insured means:

       (a) the individual named in the declarations and his or her spouse if a

       resident of the same household;

       (b) relatives of (a) above if residents of the household;

       (c) any person who is entitled to recover damages because of bodily injury

       sustained by an insured under (a) and (b) above.

       If there is more than one insured, our limit of liability will not be increased.

       {¶11} In this case, Washington admitted in her response for request for admissions

that she did not reside with Burse on the day of the accident or that she was related to

Burse. Accordingly, under the policy, Washington does not satisfy the definition of

“insured,” which would entitle her to coverage under the UM/UIM section of the GEICO

policy. These narrow definitions of an “insured” for UM/UIM coverage have repeatedly
been upheld by Ohio courts. See, e.g., Holliman v. Allstate Ins. Co., 86 Ohio St. 3d 414,

416, 1999-Ohio-116, 715 N.E.2d 532 (nothing prohibits the parties to an insurance

contract from defining who is an insured person under the policy); Shepherd v. Scott, 3d

Dist. Hancock 5-02-22, 2002-Ohio-4417, ¶ 19 (“It is perfectly within the province of an

insurance provider to define who will be an insured”); Johns v. Hopkins, 8th Dist.

Cuyahoga No. 99218, 2013-Ohio-2099; Wayne Mut. Ins. Co. v. Mills, 118 Ohio App. 3d
146, 692 N.E.2d 213 (9th Dist.1996).

       {¶12} However, it appears that Washington does not dispute that she does not meet

the definition of “insured” as defined under the UM/UIM section of the policy. Rather,

she contends that the policy is ambiguous because the heading of the UM/UIM section of

the policy states “your passengers” and because she was a passenger of the car, she is

entitled to coverage.     She claims this ambiguity must be strictly construed against

GEICO and therefore, she is still entitled to UM/UIM coverage. We are not persuaded.

       {¶13} First, Washington is not a party to the contract. Thus, she has no standing

to assert ambiguity in her favor. As the Ohio Supreme Court held, “where ‘the plaintiff

is not a party to [the] contract of insurance * * *, [the plaintiff] is not in a position to urge,

as one of the parties, that the contract be construed strictly against the other party;’”

especially “where expanding coverage beyond a policyholder’s needs will increase the

policyholder’s premiums.”         Westfield Ins. Co. v. Galatis, 100 Ohio St. 3d 216,

2003-Ohio-5849, 797 N.E.2d 1256, ¶ 14, quoting Cook v. Kozell (1964), 176 Ohio St.
332, 336, 199 N.E.2d 566 (1964).
      {¶14} Moreover, a heading of a section of the policy is not the controlling

language of a policy or contract. Rather, a heading is merely directional and for the ease

of the reader. No terms or coverage is provided for in a heading. Rather, under Ohio

law, the policy provisions must be read in context with the policy as a whole to avoid

abstract interpretation and presume that the intent of the parties is reflected in the

language used in the policy. King v. Nationwide Ins. Co., 35 Ohio St. 3d 208, 212, 519
N.E.2d 1380 (1988); Inchaurregui v. Ford Motor Co., 9th Dist. Lorain No. 98CA007187,

2000 Ohio App. LEXIS 2380, *8; Galatis at ¶ 11.

      {¶15} In construing a prenuptial agreement, the Seventh District found that placing

a contractual provision where compensation arises upon death under the heading

“divorce, dissolution,” did not render the contract ambiguous. Parilla v. Parilla, 165
Ohio App. 3d 802, 2006-Ohio-1286, 848 N.E.2d 881, ¶29. The court concluded that the

placement of the provision under the wrong heading did not make an otherwise plain

agreement ambiguous. Id.

      {¶16} Similarly in this case, the heading of Section IV at issue fails to create an

ambiguity that would alter the expressed language of the body of the policy.          The

heading does no more than lead the reader to the information they are seeking; it is the

content of the paragraphs below the heading that explains the information, which in this

case, is UM/UIM coverage. To construe the heading in the manner Washington suggests

is unreasonable because it would expand coverage otherwise limited by the plain and

unambiguous definition of who is an insured for UM/UIM coverage under the GEICO
policy.

          {¶17} Accordingly, the trial court did not err in declaring judgment in favor of

GEICO. The assignments of error are overruled.

          {¶18} Judgment affirmed.

          It is ordered that appellees recover from appellant costs herein taxed.

          The court finds there were reasonable grounds for this appeal.

          It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

          A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
MARY EILEEN KILBANE, J., CONCUR